Title: To Alexander Hamilton from Lewis Tousard, 31 May 1800
From: Tousard, Lewis
To: Hamilton, Alexander

[Scotch Plains, New Jersey]Union Brigade, Artillery Camp May 31st 1800
Sir, 
Enclosed I have the Honour of presenting to you a List of the Vacancies which are to be filled up in the two Regiments of Artillerists and Engineers, with the Names of the Officers whom Lt Col W. S. Smith has marked as the most deserving to be continued in the Army, and transferred to the Corps of Artillerists and Engineers.
The annexed Return will evince that the whole Expence for preserving in the Service 26 worthy young Officers, already used to Duty, and adding a Battalion to the Artillery, will amount only to 3315 Dollars.
These Officers, encouraged by the Promise of being proposed to fill the Vacancies, as they are on the List, when Congress meets again, would willingly continue upon the Spot; they would favour the recruiting Service at this Place, by the Cheerfulness with which the greatest Part of the Men would reinlist with them. Their Rations in the whole amount only to 1350 Dollars, which may be taken from the Contingencies and all of them would run the Risk of not receiving their two Months pay.
There are also many Vacancies in the four first Regiments of Infantry, which may be left at the Disposal of General Pinckney and yourself on your Visit to Concord Camp. This would make a Balance with those who are taken from this Brigade.
I have to request that you would order Lieuts. Hancock, Leybourne, and Massy, to join this Detachment. A Subaltern besides the Captains will remain to each of the Companies which they are attached to; the Service cannot suffer at New York, and it will facilitate it at this Place.
With great Respect   I have the Honour to be   Sir,   Your obedient and very humble Serv.

Lewis Tousard
Major GeneralA. Hamilton


